Dore, J.
(dissenting). The term and the rent required under the lease were not carried over. Attorneys’ fees are not properly “ additional” rent under the statutory requirement; if they were, the $500 should be increased by 15% to $575. The nature of the proceeding and proof adduced show that the theory of the action was not for a violation of. subdivision (b) of section 8 of the Business Rent Law. (L. 1945, ch. 314.)
Accordingly, I dissent and vote to affirm.
Glennon, Cohn and Peck, JJ., concur in Per Curiam opinion; Dore, J., dissents in opinion, in which Martin, P. J., concurs.
*264Determination of the Appellate Term reversed and the final order of the Municipal Court affirmed, with costs and disbursements to the landlord in this court and in the Appellate Term. Settle order on notice. [See post, p. 873.]